          Case 2:17-cv-02648-SMB Document 63 Filed 12/14/18 Page 1 of 2



1    Robert T. Mills (Arizona Bar #018853)
2    Sean A. Woods (Arizona Bar #028930)
     Jordan C. Wolff (Arizona Bar #034110)
3    MILLS + WOODS LAW, PLLC
     5055 North 12th Street, Suite 101
4    Phoenix, Arizona, 85014
5    Telephone (480) 999-4556
     docket@millsandwoods.com
6    Attorneys for Plaintiff
7
8                                UNITED STATES DISTRICT COURT
9                                 FOR THE DISTRICT OF ARIZONA
10
       James W. Denby,                             Case No.: 2:17-cv-02648- SMB
11
12                            Plaintiff,                        NOTICE
                                                         OF SERVICE OF THIRD
13                      vs.                           SUPPLEMENTAL MANDATORY
                                                       INITIAL DISCOVERY PILOT
14     American Family Insurance,                             RESPONSES
15
                              Defendant.           (Assigned to the Hon. Susan M Brnovich)
16
17
            PLEASE TAKE NOTICE that on December 14, 2018, Plaintiff served his Third
18
     Supplemental Mandatory Initial Discovery Pilot Responses on all counsel via US mail and/or
19
     electronic mail.
20
            RESPECTFULLY SUBMITTED this 14th day of December 2018.
21
22                                           MILLS + WOODS LAW, PLLC

23
                                             By     /s/ Jordan C. Wolff
24
                                                  Robert T. Mills
25                                                Sean A. Woods
                                                  Jordan C. Wolff
26                                                5055 North 12th Street, Ste 101
27                                                Phoenix, Arizona 85014
                                                  Attorneys for Plaintiff
28
          Case 2:17-cv-02648-SMB Document 63 Filed 12/14/18 Page 2 of 2




1                                  CERTIFICATE OF SERVICE
2          I hereby certify that on 14th day of December 2018, I electronically transmitted the
3    foregoing document to the Clerk’s office using the Court’s CM/ECF Filing System and
4    forwarded copies to the following parties via US mail or electronic mail:
5
                  Lynn M. Allen
6                 Sitar Bhatt
                  TYSON & MENDES, LLP
7                 706 East Bell Road, Suite 129
8                 Phoenix, Arizona 85022
                  Attorneys for Defendant American Family Insurance
9
10
     By    /s/ Jordan C. Wolff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
